DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moroz (US 2016/0063163) in view of Shimbo (US 2008/0169487).
Regarding claim 1, Moroz discloses, in at least figures 2, 4, and related text, a semiconductor integrated circuit device (the limitation of “a semiconductor integrated circuit device” has not patentable weight because it is interpreted as intended use) provided with vertical nanowire (VNW) FETs, comprising: 
a first standard cell (figures, [55]), 
wherein the first standard cell (figures, [55]) includes 

a first bottom region (321, [62]), and 
the first bottom region (321, [62]) overlaps the first power supply interconnect (311, [62]) as viewed from top and is connected with the first power supply interconnect (311, [62]) (figures).
Moroz does not explicitly disclose a first bottom region of a first conductivity type formed in a top portion of a well or substrate of the first conductivity type.
Shimbo teaches, in at least figure 3 and related text, a first bottom region (201, [83]) of a first conductivity type (p-type, [83]) formed in a top portion of a well ([83]) or substrate of the first conductivity type, for the purpose of improving flexibility of design of a standard cell having a higher speed ([110]).
Moroz and Shimbo are analogous art because they both are directed to semiconductor integrated circuit device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Moroz with the specified features of Shimbo because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Moroz to have the first bottom region of a first conductivity type formed in a top portion of a well or substrate of the first conductivity type, as taught by Shimbo, for the purpose of improving flexibility of design of a standard cell having a higher speed ([110], Shimbo).

Moroz further discloses, in at least figures 2, 4, and related text, at least one first pseudo VNW FET (331, [56]) having a bottom connected with the first bottom region (321, [62]).
Regarding claim 3, Moroz in view of Shimbo discloses the semiconductor integrated circuit device of claim 1 as described above.
Moroz further discloses, in at least figures 2, 4, and related text, a second power supply interconnect (390, [62]) extending in the first direction (horizontal direction, figures), configured to supply a second power supply voltage ([62]), and 
a second bottom region (324, [59]), and 
the second bottom region (324, [59]) overlaps the second power supply interconnect (390, [62]) as viewed from top and is connected with the second power supply interconnect (390, [62]) (figures).
Shimbo further teaches, in at least figure 3 and related text, a second bottom region (202, [83]) of a second conductivity type (n-type, [83]) formed in a top portion of a well ([83]) or substrate of the second conductivity type, for the purpose of improving flexibility of design of a standard cell having a higher speed ([110]).
Regarding claim 4, Iwahori discloses the semiconductor integrated circuit device of claim 3 as described above.
Moroz further discloses, in at least figures 2, 4, and related text, at least one second pseudo VNW FET (334, [62]) having a bottom connected with the second bottom region (324, [59]).

a first standard cell (figures, [55]), 
wherein the first standard cell (figures, [55]) includes 
a first power supply interconnect (311, [62]) extending in a first direction (horizontal direction, figures), configured to supply a first power supply voltage ([62]), and 
a first bottom region (321, [62]), and
Moroz does not explicitly disclose a first bottom region of a first conductivity type formed in a top portion of a well or substrate of the first conductivity type and located away from the first power supply interconnect as viewed from top, and a first interconnect extending in a second direction perpendicular to the first direction, configured to connect the first power supply interconnect and the first bottom region.
Shimbo teaches, in at least figure 3 and related text, a first bottom region (201, [83]) of a first conductivity type (p-type, [83]) formed in a top portion of a well ([83]) or substrate of the first conductivity type, and a first interconnect (213/710, [86], [105]) extending in the second direction (vertical direction, figure), configured to connect the first power supply interconnect (VSS, 211, [86]) and the first bottom region (201, [83]), for the purpose of improving flexibility of design of a standard cell having a higher speed ([110]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Moroz to have the first bottom region of a first conductivity type formed in a top portion of a well or substrate of the first conductivity type and located away from the first power supply interconnect as viewed from top, and the first interconnect extending in a second direction perpendicular to the first direction, configured to connect the first power supply interconnect and the first bottom region, as taught by Shimbo, for the purpose of improving flexibility of design of a standard cell having a higher speed ([110], Shimbo).
Regarding claim 7, Moroz in view of Shimbo discloses the semiconductor integrated circuit device of claim 6 as described above.
Moroz discloses, in at least figures 2, 4, and related text, first VNW FETs (331/332, [56] [62]) placed on both sides of the first bottom region (321/322, [58]) in the first direction (horizontal direction, figures).
Regarding claim 8, Moroz in view of Shimbo discloses the semiconductor integrated circuit device of claim 6 as described above.
Moroz further discloses, in at least figures 2, 4, and related text, a second power supply interconnect (390, [62]) extending in the first direction (horizontal direction, figures), configured to supply a second power supply voltage ([62]), and 

Shimbo further teaches, in at least figure 3 and related text, a second bottom region (202, [83]) of a second conductivity type (n-type, [83]) formed in a top portion of a well ([83]) or substrate of the first conductivity type and located away from the second power supply interconnect (VDD, 212, [86]) as viewed from top, and a second interconnect (700/702, [103]) extending in a second direction (vertical direction, figure) perpendicular to the first direction (horizontal direction, figure), configured to connect the second power supply interconnect (VDD, 212, [86]) and the second bottom region (202, [83]), for the purpose of improving flexibility of design of a standard cell having a higher speed ([110]).
Regarding claim 9, Moroz in view of Shimbo discloses the semiconductor integrated circuit device of claim 8 as described above.
Moroz further discloses, in at least figures 2, 4, and related text, second VNW FETs (333/334, [59]) placed on both sides of the second bottom region (323/324, [59]) in the first direction (horizontal direction, figures).
Regarding claim 10, Moroz in view of Shimbo discloses the semiconductor integrated circuit device of claim 8 as described above.
Moroz further discloses, in at least figures 2, 4, and related text, the first bottom region (321, [62]) and the second bottom region (324, [59]) are placed at positions not overlapping each other in the first direction (horizontal direction, figures).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TONG-HO KIM/             Primary Examiner, Art Unit 2811